Citation Nr: 1016550	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  95-08 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for a right eye 
disorder.

3.  Entitlement to service connection for a left eye 
disorder.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for residuals of Lyme 
disease.

6.  Entitlement to an initial rating in excess of 20 percent 
for left facial palsy.

7.  Entitlement to an initial rating in excess of 10 percent 
for a skin disorder.

8.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to May 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
1994, April 2003, and June 2005 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The September 1994 rating decision granted service connection 
for left facial palsy and awarded a 20 percent rating, 
granted service connection for keloids (now characterized as 
a skin disorder) and awarded a noncompensable rating, and 
denied service connection for both a stomach disorder and low 
sperm count.

The April 2003 rating decision granted service connection for 
PTSD and awarded a 30 percent rating.  In pertinent part, the 
June 2005 rating decision denied an increased rating for 
PTSD, and denied service connection for right eye disorder, 
left eye disorder, hearing loss, and Lyme disease.  In a 
March 2007 supplemental statement of the case, the rating for 
skin disorder was increased to 10 percent for the entire 
initial evaluation period.  

When the case was before the Board in October 2007, the 
issues listed on the title page of this decision, as well as 
the issue of entitlement to service connection for low sperm 
count, were remanded for due process concerns.

When the case was last before the Board in June 2009, the 
issues of entitlement to service connection for a stomach 
disorder, entitlement to service connection for disability 
manifested by low sperm count, entitlement to an initial 
rating in excess of 20 percent for left facial palsy, and 
entitlement to an initial rating in excess of 10 percent for 
a skin disorder (variously diagnosed as keloids and acne 
keloidalis nuchae) were remanded in order to schedule a 
Travel Board hearing.

In December 2009, a Travel Board hearing before the 
undersigned Veterans Law Judge was held on the issues of 
entitlement to service connection for a stomach disorder, 
entitlement to an initial rating in excess of 20 percent for 
left facial palsy, and entitlement to an initial rating in 
excess of 10 percent for a skin disorder (variously diagnosed 
as keloids and acne keloidalis nuchae), and entitlement to an 
initial rating in excess of 30 percent for PTSD.  A 
transcript of that hearing is of record.

At the December 2009 Travel Board hearing, the Veteran 
withdrew his appeal for the issue of entitlement to service 
connection for disability manifested by low sperm count.  
Therefore, this issue is no longer before the Board.

As noted in the October 2007 and June 2009 Board remands, the 
issue of entitlement to service connection for tinnitus has 
been raised by the record, but has not been adjudicated by 
the AOJ.  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issue of entitlement to service connection for a stomach 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have any diagnosed right eye 
disorder.

2.  There is competent evidence that Veteran's left eye 
disorder is etiologically related to his service-connected 
left facial palsy.

3.  The Veteran does not have bilateral hearing loss 
disability for VA purposes.

4.  The Veteran is not diagnosed with Lyme disease.

5.  The Veteran's left facial palsy is manifested by severe 
incomplete paralysis of the seventh cranial nerve; there is 
no evidence of complete paralysis.

6.  For the period prior to August 30, 2002, the Veteran's 
skin disorder was manifested by no more than tender lesions; 
there was no evidence of exudation, constant itching, 
extensive lesions, or marked disfigurement, and there was no 
evidence of limitation of function of the affected part.

7.  For the period beginning on August 30, 2002, the 
Veteran's skin disorder is manifested by skin lesions 
affecting 20 to 40 percent of exposed areas; there is no 
requirement of systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  

8.  Throughout the initial evaluation period, the Veteran's 
PTSD has been manifested by such symptoms as insomnia, 
nightmares, panic attacks, isolation, memory and 
concentration problems without evidence of active psychosis, 
and Global Assessment of Functioning (GAF) scores 
attributable to PTSD generally ranging from 51 to 58, and has 
been found by medical evidence to result in no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms.


CONCLUSIONS OF LAW

1.  Right eye disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  Left eye disorder is proximately due to or the result of 
service-connected left facial palsy.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a) (2009).

3.  Hearing loss disability was not incurred in or aggravated 
by active duty, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

4.  Lyme disease was not incurred or aggravated during active 
service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

5.  The criteria for an initial rating in excess of 20 
percent for left facial palsy have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.126, 4.124a, Diagnostic Code 8207 
(2009).

6.  The criteria for an initial rating in excess of 10 
percent for skin disorder prior to August 30, 2002 have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.126, 4.118, 
Diagnostic Code 7806 (2009).

7.  The criteria for an initial rating of 30 percent for skin 
disorder beginning on August 30, 2002, have been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.126, 4.118, Diagnostic Code 
7806 (2009).

8.  The criteria for an initial rating of 50 percent for PTSD 
have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the Court held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in February 2002, August 2003, 
November 2003, September 2004, October 2004, December 2004, 
and October 2007, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  The October 2007 
informed the Veteran as to disability ratings and effective 
dates.  

With respect to the increased rating claims, the Veteran is 
challenging the initial disability rating assigned following 
the grant of service connection for PTSD, the grant of 
service connection for left facial palsy, and the grant of 
service connection for a skin disorder (keloids).  Service 
connection for PTSD was awarded in an April 2003 rating 
decision, and service connection for left facial palsy and a 
skin disorder (keloids) was awarded in a September 1994 
rating decision .  In Dingess v. Nicholson, 19 Vet. App. 473, 
490-491 (2006), the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted for PTSD was legally sufficient, VA's 
duty to notify regarding this issue has been satisfied.  

However, the September 1994 rating decision was before the 
VCAA of 2000.  The Court, however, more recently clarified 
its holding in Dingess, indicating it was limited to 
situations where service connection was granted and the 
disability rating and effective date assigned prior to the 
enactment of the VCAA - so prior to November 9, 2000.  If, as 
here, this did not occur until after that date, the Veteran 
is entitled to pre-decisional notice concerning all elements 
of his claims, including these downstream disability rating 
and effective date elements.  And if he did not receive this 
notice, for whatever reason, it is VA's obligation to explain 
why this is not prejudicial error, i.e., harmless.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Notwithstanding its holding in Dunlap, the Court most 
recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008), that where a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess, 
Dunlap, and Sanders, supra.  In this regard, the Court 
emphasized its previous holding in Dingess that "once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once a NOD has 
been filed, only the notice requirements for rating decisions 
and statements of the case (SOCs) described within 38 U.S.C. 
§§ 5104 and 7105 control as to the further communications 
with the appellant, including as to what "evidence [is] 
necessary to establish a more favorable decision with respect 
to downstream elements ...." Id.  However, as previously 
indicated, the Veteran was provided such notice in October 
2007.

In any event, here, the Veteran does not contend, nor does 
the evidence show, any notification deficiencies, with 
respect to content, that have resulted in prejudice.  
Further, after the Veteran filed a notice of disagreement as 
to higher initial ratings, the additional notice requirements 
described within 38 U.S.C. §§ 5104 and 7105 were met by the 
SOC and SSOC.  Specifically, these documents provided the 
Veteran with a summary of the pertinent evidence as to his 
claims, a citation to the pertinent laws and regulations 
governing higher ratings, and a summary of the reasons and 
bases for the RO's decision to deny higher ratings.  In 
addition, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, and private treatment records.  Also of 
record and considered in connection with the appeal are a lay 
statement from the Veteran's employee and various written 
statements submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Further, the Board is also satisfied as to substantial 
compliance with its October 2007 and June 2009 remand 
directives as required by Stegall v. West, 11 Vet. App. 268, 
271 (1998).  The Court recently clarified that only 
substantial compliance, and not strict compliance, with the 
terms of an opinion request are required.  D'Aries v. Peake, 
22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination 
more than substantially complied with the Board's remand 
order).  The Board remanded some of the Veteran's claims for 
issuance of a statement of the case and remanded other claims 
in order to schedule the Veteran for a Travel Board hearing.  
A statement of the case was issued in March 2009 and a Travel 
Board hearing was conducted in December 2009.  In August 
2009, the Veteran submitted a timely substantive appeal with 
respect to the March 2009 statement of the case issues.  The 
Board finds that in the present case, there was substantial 
compliance with the Board's October 2007 and June 2009 remand 
directives. 

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Veterans Court requires a veteran to show 
"(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service- connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the holding in Allen; 
however, under the facts of this case the regulatory change 
does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000);  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service Connection for Right and Left Eye Disorders

The Veteran contends that he is entitled to service 
connection for disorders of the eyes because they are the 
result of his left facial palsy and/or Lyme disease.  The 
Veteran testified at the hearing that when he eats, his eyes 
tear and nose drips mucus.  

The service treatment records are negative for any complaints 
or findings with respect to the Veteran's eyes.  In May 1990, 
the Veteran's uncorrected vision was 20/25 in the right eye 
and 20/60 in the left.  In June 1990 he was given a new 
prescription for his vision.  At the time of separation, the 
Veteran reported eye trouble on his report of medical 
history.  In the section where the physician comments, it was 
noted that, with respect to the eye trouble, the Veteran had 
a six month history of Bell's Palsy.  The separation 
examination report notes that examination of the eyes was 
normal.  It was noted that the Veteran had a six month 
history of left partial facial nerve paralysis.  He was 
evaluated by ear, nose and throat (ENT) services with a 
negative work up.  Lyme titer was negative and head magnetic 
resonance imaging (MRI) was normal.  

The report of an August 1994 VA examination notes that the 
Veteran's pupils were equal, round, and reactive.  Discs were 
within normal limits and corneas were intact.  It was noted 
that the Veteran had residual left peripheral facial 
paralysis with 70 percent recovery of movement.  It was noted 
that the Veteran was unable to close his left eye well, and 
that he could not smile or wrinkle his forehead.  Cranial 
nerves IX through XII were intact.  The diagnosis was left 
facial palsy.  The Veteran was noted to have lost 30 percent 
function of the left facial muscles.  

A March 1995 VA examination report notes that the Veteran has 
mild to moderate left facial weakness.  MRI of the brain was 
negative.  The diagnosis was left Bell's Palsy with 
residuals.  

Another March 1995 VA examination report notes that the 
Veteran complained of trouble eating and smiling.  When he 
eats, his left eye tears and mucus comes out of his nose.  He 
also said that he has started to tremble in the last five to 
six months.  If he sleeps on his left side, the left side of 
his body becomes numb.  On examination the Veteran did not 
seem to pronounce words clearly.  

A March 2002 VA examination report notes that the Veteran 
complained of left facial numbness.  Physical examination 
revealed left peripheral VII paresis.  Touch and pin prick 
sensation were normal.  Cervical examination bilaterally was 
normal.  The diagnosis was Bell's Palsy residuals.  

A March 2003 VA examination report notes that the Veteran 
does not eat in front of other people because of his Bell's 
Palsy.  When he eats, his nose and eyes water and drip.  

An April 2003 VA primary care progress note indicates that 
the Veteran was not seen by optometry yet, but he complained 
of constant tearing.  Examination revealed that conjunctivae, 
fundus, PERLA, and extra ocular motions were normal and 
intact.  

A May 2003 VA outpatient treatment record notes that there 
was some left facial dyskinesias.  The Veteran can close his 
left eye.  He complained of decreased vision on the left 
side.  

An October 2003 VA eye outpatient note indicates that the 
Veteran complained of dry left eye secondary to Bell's Palsy 
on the left side of face.  The Veteran complained that his 
vision is blurry in the left eye.  He complained of floaters 
in the left eye that have gotten worse in the past year.  
Examination revealed dry eye secondary to incomplete blink on 
the left side (Bell's Palsy on the left side) and myopia.  
Refraction was 20/20 in the right eye and 20/25 in the left 
eye.  He was given artificial tears and a prescription single 
vision for distance.  

A November 2003 VA examination report notes that the Veteran 
has symptoms of tearing, dry eyes, scratchiness, and 
irritation when he chews or laughs.  He has difficulty 
closing his eye at night.  Vision was 20/20 on the right and 
20/30+ on the left.  Motility, conjunctivae, anterior 
chamber, and iris/pupil were normal.  Eye lids had good 
apposition on closure and showed positive Bell's.  Lenses, 
vitreous, discs, vessels, background, and maculae were 
normal.  The diagnosis was history of Bell's Palsy.  The 
examiner stated that the Veteran is able to close his 
eyelids.  There was no evidence of severe exposure 
keratopathy or lagophthalmos.  However, the Veteran does have 
dry eye syndrome.  The examiner opined that the Veteran's dry 
eye is secondary to facial palsy.  

A September 2004 VA examination report noted that pupils were 
equal, round, and reactive to light and accommodation.  Extra 
ocular muscles were intact.  The left eye displayed 
irritation with tears.  The Veteran complained of decreasing 
left eyesight.  

A July 2005 VA examination report notes that the Veteran has 
severe left face weakness, greatly improved over five to six 
months.  The examiner noted that the Veteran has remained at 
approximately 90 percent of normal power.  He is able to 
close his eye and mouth, but there is weakness of both.  He 
has excessive tearing from the left eye and nose when eating.  
He notices that his left eye closes when he opens his mouth.  

On physical examination there was slightly widened palpebral 
fissure on the left with blinking of eyes; there was also a 
slight contracting of left orbicularis oris muscle.  Visual 
acuity was 20/20 with glasses, range of motion was full and 
visual fields were intact.  There was some weakness noted 
with left eye closure and left mouth pursing weakness was at 
5/5.  The examiner stated that there is prominent contraction 
of the left orbicularis oris with eye closure.  The Veteran 
claimed some decrease in light touch sensation of the left 
cheek; but, corneal reflex was +4 and equal on both sides.  
The impression was history of left Bell's Palsy with 
improvement.  However, there was definite presence of 
aberrant reinnervation leading to motor synkinesis of 
abnormal innervention of lacrimal gland, resulting in 
excessive tearing when eating.  Also noted was mild weakness.  
The etiology was noted to be unknown.  

An August 2006 VA examination report notes that the Veteran 
had mild peripheral left VII, no abnormal lacrimation, mild 
involuntary twitch of left eye lid, and no agusia or anosmia.  
The diagnosis was residual VII left paresis with crocodile 
tears, 100 percent service connected.  An October 2006 
clarifying addendum from the August 2006 examiner stated that 
the claims file was reviewed.  The examiner described the 
Veteran's facial palsy as mild and incomplete.  The examiner 
noted that Bell's Palsy does not cause neuralgia.  

After review of the medical evidence of record, the Board 
finds that service connection for a left eye disorder is 
warranted.  However, service connection is not warranted for 
any right eye disorder because there is no diagnosed right 
eye disorder.

With regard to the claimed left eye disorder, the Board notes 
that left eye problems during service were noted to be 
related to the Veteran's Bell's Palsy.  The post-service 
medical evidence also seems to link the left eye problems to 
the left facial palsy.  Specifically, the VA examination 
report from November 2003 clearly indicates that the Veteran 
has dry eye syndrome related to his Bell's Palsy.  However, 
the June 2003 VA examiner felt that the aberrant 
reinnervation leading to motor synkinesis of abnormal 
innervention of lacrimal gland, resulting in excessive 
tearing when eating, had an unknown etiology.  The August 
2006 VA examiner indicated that the Veteran's left eye 
problem was 100 percent service connected.  

The Board notes that the Veteran has complained of eye 
problems ever since his military service, and he has 
complained of tearing while eating since March 1995.  In 
addition, the Board finds the Veteran's contentions to be 
credible regarding his left eye disorder.  In light of these 
circumstances, as well as the fact that there is no medical 
opinion against the claim, and giving the Veteran the benefit 
of the doubt, service connection for left eye disorder is 
granted as secondary to service-connected left facial palsy.

With regard to the claimed right eye disorder, the Board 
notes that no right eye problems were mentioned during 
service, and no right eye disorder was ever found during 
service.  Additionally, no right eye complaints are contained 
in the post-service medical records.  The Veteran has 
consistently had exceptional vision in his right eye and has 
had no abnormalities of the right eye.  As there is no 
diagnosed right eye disorder, service connection for a right 
eye disorder must fail.  Brammer, supra.

	II.  Service Connection for Hearing Loss

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric 
testing during a claimant's period of active military service 
in order for service connection to be granted.  The Court has 
held that 38 C.F.R. § 3.385 did not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court 
has also held that the regulation did not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who 
seeks to establish service connection for a current hearing 
"disability" must show, as is required in a claim for 
service connection for any disability, that a current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303 and 
3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran claims that he is entitled to service connection 
for hearing loss because it is caused by his Lyme disease.  
Notably, in this very decision, the Board has denied service 
connection for Lyme disease (see below).  Therefore, the 
claim fails on a secondary basis.

With respect to the claim on a direct basis, the Board notes 
that the service entrance examination report reveals that 
pure tone air conduction thresholds, in decibels, were as 
follows:


500
1000
2000
3000
4000
Right 
Ear
15
15
20
30
30
Left 
Ear
15
15
15
25
20

No finding of hearing loss was made at service entrance.  

The service treatment records are negative for complaints or 
findings of hearing loss.  The Veteran denied hearing loss as 
service separation and the separation examination report 
notes that pure tone air conduction thresholds, in decibels, 
were as follows:


500
1000
2000
3000
4000
Right 
Ear
25
10
20
25
20
Left 
Ear
10
15
20
20
20

No finding of hearing loss was made at service separation.  

May and June 2003 VA outpatient notes indicate that the 
Veteran's hearing was essentially normal, with the exception 
of a mild, symmetrical high frequency sensorineural hearing 
loss bilaterally.  

The report of a September 2004 VA audiological examination 
notes that hearing screenings done in March and May 1994 
revealed that hearing was normal.  At the September 2004 
examination the Veteran reported difficulty hearing for the 
last five to six years.  He reported that he was a mortar man 
during his military service and that he wore ear protection 
when firing weapons.  The audiological testing revealed 
hearing within normal limits through 2000 Hz, sloping to a 
mild sensorineural hearing loss at 3000 and 4000 Hz in the 
right ear.  The left ear was normal through 2000 Hz, sloping 
to a mild sensorineural hearing loss at 3000 and 4000 Hz.  
The pure tone air conduction thresholds, in decibels, were as 
follows:


500
1000
2000
3000
4000
Right 
Ear
20
20
25
30
30
Left 
Ear
20
25
25
30
30

Maryland CNC tests revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
The examiner opined that it is less likely than not that the 
Veteran's hearing loss is due to service-related noise 
exposure.  The rationale provided was that the Veteran's 
hearing was normal from 500 Hz to 6000 Hz at service 
separation.  

After reviewing the medical evidence of record, the Board 
finds that service connection is not warranted for bilateral 
hearing loss.  In this regard, the Board notes that the 
evidence of record does not show that at any time the 
Veteran's impaired hearing met the threshold requirements of 
40 decibels in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz, or at lest 26 decibels in any three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz, or that 
speech recognition scores using the Maryland CNC Test were 
less than 94 percent.  
38 C.F.R. § 3.385. 

Without evidence of hearing loss disability, as defined by 
38 C.F.R. § 3.385 for VA disability compensation purposes, 
there is no basis on which to grant service connection for 
hearing loss.  For these reasons, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for service connection for hearing loss, and the claim must 
be denied.  

	III.  Service Connection for Lyme Disease

The Veteran contends that he is entitled to service 
connection for Lyme disease.  In his August 2008 substantive 
appeal, the Veteran appears to be arguing that the Lyme 
disease and the service-connected Bell's Palsy are 
interrelated.

A review of the service treatment records shows no evidence 
of Lyme disease, and the separation examination report notes 
that Lyme disease titer was negative.  The post-service 
medical evidence shows that the Veteran was tested for Lyme 
disease, but it was not diagnosed because serum titers were 
negative for Lyme disease.  A September 2004 VA examination 
report notes that several laboratory tests were done; none of 
the results indicates a finding of Lyme disease.  
Additionally, the July 2005 VA examination report notes that 
the Veteran was not diagnosed with Lyme disease.  

In sum, there is no diagnosis or finding of Lyme disease in 
the Veteran's medical records.  Without a current diagnosis, 
there can be no basis on which to grant service connection.  
Brammer, supra. 

Although the Veteran has not been afforded a VA examination 
with respect to his claim for service connection for Lyme 
disease, such an examination is not warranted in this case.  
In this regard, the Board notes that a VA examination or 
opinion is necessary if the evidence of record (a) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
veteran's service or other service-connected disability, and 
(d) does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In this case, there is no evidence in the service treatment 
records of any findings with respect to Lyme disease (in 
fact, there is a specific finding that Lyme disease test was 
negative), and there is absolutely no post-service medical 
evidence which suggests that the Veteran even suffers from 
Lyme disease.  Therefore, no VA examination is warranted.

Although the Veteran is competent to identify certain 
symptoms, he is not competent to render a medical diagnosis 
of Lyme disease.  Under 38 U.S.C.A. § 1154(a), due 
consideration must be given to lay evidence.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when 1) a layperson is competent to identify the 
medical condition; 2) the layperson is reporting a 
contemporaneous medical diagnosis; or 3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  In Davidson, it was determined that lay 
evidence is sufficient to identify a medical diagnosis only 
in those cases where the lay person is competent and does not 
otherwise require specialized medical training and expertise 
to do so.  The Board does not find that Lyme disease is a 
diagnosis capable of being made by a layperson.  Instead, 
specialized medical knowledge, training, and testing are 
necessary before such a diagnosis can be rendered.  The Board 
also notes that the Veteran is not reporting a 
contemporaneous medical diagnosis nor is he describing 
symptoms that support a later diagnosis made by a medical 
professional.  Therefore, the Board finds that the Veteran 
does not have a current diagnosis of Lyme disease.  
Accordingly, service connection is not in order for this 
claimed disability.  

	IV.  Increased Initial Rating for Left Facial Palsy

The Veteran's service-connected left facial palsy is rated as 
20 percent disabling for the entire appeal period under 
38 C.F.R. § 4.124a, Diagnostic Code 8207, paralysis of the 
seventh (facial) cranial nerve.  Under that code, a 10 
percent is warranted for incomplete moderate paralysis of the 
seventh (facial) cranial nerve.  A 20 percent rating is 
warranted for severe incomplete paralysis of the seventh 
(facial) cranial nerve.  The highest rating, a 30 percent 
rating, is warranted for complete paralysis of the seventh 
(facial) cranial nerve.

In order for the Veteran to receive a higher rating under 
this code, there would have to be a showing of complete 
paralysis of the seventh (facial) cranial nerve.  After 
review of the medical evidence, the Board finds that such a 
higher rating is not supported by the evidence.

The report of an August 1994 VA examination notes that the 
Veteran's complained of numbness and burning on the left side 
of his face.  It was noted that the Veteran had residual left 
peripheral facial paralysis with 70 percent recovery of 
movement.  It was noted that the Veteran was unable to close 
his left eye well, and that he could not smile or wrinkle his 
forehead.  Cranial nerves IX through XII were intact.  The 
diagnosis was left facial palsy.  The Veteran was noted to 
have lost 30 percent function of the left facial muscles.  

A March 1995 VA examination report notes that the Veteran has 
mild to moderate left facial weakness.  MRI of the brain was 
negative.  The diagnosis was left Bell's Palsy with 
residuals.  It was noted to affect left cranial nerve VII.  
It was noted to be paresis that was mild to moderate.  

Another March 1995 VA examination report notes that the 
Veteran complained of trouble eating and smiling.  When he 
eats, his left eye tears and mucus comes out of his nose.  He 
also said that he has started to tremble in the last five to 
six months.  If he sleeps on his left side, the left side of 
his body becomes numb.  On examination the Veteran did not 
seem to pronounce words clearly.  

A March 2002 VA examination report notes that the Veteran 
complained of left facial numbness.  Physical examination 
revealed left peripheral VII paresis.  It was noted that the 
Veteran has synkinesys, conjunctional erythema, decreased 
function of left teeth, and impaired taste on the left.  The 
diagnosis was Bell's Palsy residuals.  

A March 2003 VA examination report notes that the Veteran 
does not eat in front of other people because of his Bell's 
Palsy.  When he eats, his nose and eyes water and drip.  

A May 2003 VA outpatient treatment record notes that there 
was some left facial dyskinesias.  The Veteran can close his 
left eye.  He complained of decreased vision on the left 
side.  

A November 2003 VA examination report notes that the Veteran 
has symptoms of tearing, dry eyes, scratchiness, and 
irritation when he chews or laughs.  He has difficulty 
closing his eye at night.  Vision was 20/20 on the right and 
20/30+ on the left.  Eye lids had good apposition on closure 
and showed positive Bell's.  The examiner stated that the 
Veteran is able to close his eyelids.  

A September 2004 VA examination report notes that the Veteran 
had slurred speech and that the left side of his mouth was 
drooping.

A July 2005 VA examination report notes that the Veteran has 
severe left face weakness, greatly improved over five to six 
months.  The examiner noted that the Veteran has remained at 
approximately 90 percent of normal power.  He is able to 
close his eye and mouth but there is weakness of both.  He 
has excessive tearing from the left eye and nose when eating.  
He notices that his left eye closes when he opens his mouth.  

On physical examination there was slightly widened palpebral 
fissure on the left with blinking of eyes; there was also a 
slight contracting of left orbicularis oris muscle.  Visual 
acuity was 20/20 with glasses, range of motions was full and 
visual fields were intact.  There was some weakness noted 
with left eye closure and left mouth pursing weakness was at 
5/5.  The examiner stated that there is prominent contraction 
of the left orbicularis oris with eye closure.  The Veteran 
claimed some decrease in light touch sensation of the left 
cheek; but, corneal reflex was +4 and equal on both sides.  
The impression was history of left Bell's Palsy with 
improvement.  However, there was definite presence of 
aberrant reinnervation leading to motor synkinesis of 
abnormal innervention of lacrimal gland, resulting in 
excessive tearing when eating; there is a mild weakness.  The 
etiology was noted to be unknown.  

An August 2006 VA examination report notes that the Veteran 
had mild peripheral left VII, no abnormal lacrimation, mild 
involuntary twitch of left eye lid, and no agusia or anosmia.  
The diagnosis was residual VII left paresis with crocodile 
tears, 100 percent service connected.  An October 2006 
clarifying addendum from the August 2006 examiner stated that 
the claims file was reviewed.  The examiner described the 
Veteran's facial palsy as mild incomplete.  The examiner 
noted that Bell's Palsy does not cause neuralgia.  

The medical evidence clearly establishes that the Veteran has 
approximately 90 percent of normal power of the seventh 
cranial nerve.  The least amount of power he has ever had 
during the period of the claim was 70 percent of normal 
power.  Because he retains 90 percent of normal use of his 
seventh cranial nerve, it cannot be said that the nerve is 
completely paralyzed.  As such, a higher, 30 percent rating 
is not warranted under 38 C.F.R. § 4.124a, Diagnostic Code 
8027.

	V.  Increased Rating for Skin Disorder

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  The most favorable criteria must be applied, 
retroactive to, but no earlier than, the effective date of 
the change. VAOPGCPREC 3-2000.

The former rating criteria provide that under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, a noncompensable rating is 
warranted for slight, if any, exfoliation, exudation, or 
itching, if on a non-exposed surface or small area.  A 10 
percent rating is warranted for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is warranted with exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation requires that the condition be manifested 
by ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptional 
repugnance.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2001).

Under the criteria which became effective on August 30, 2002, 
38 C.F.R. § 4.118, Diagnostic Code 7806 provides that 
dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering 20 to 40 percent of the entire body, 
affecting 20 to 40 percent of exposed areas, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent evaluation.  A 60 percent evaluation is 
warranted if the dermatitis or eczema covers more than 40 
percent of the entire body, more than 40 percent of exposed 
areas are affected, or if constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Scars of the head, face, or neck may also be rated on the 
basis of disfigurement.  Under the criteria in effect prior 
to August 30, 2002, a noncompensable evaluation is warranted 
if the disfigurement is slight, and a 10 percent evaluation 
is warranted if the disfigurement is moderate.  Severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warrants a 30 
percent evaluation.  Disfiguring scars warrant a 50 percent 
evaluation if there is complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2002).

A note following Diagnostic Code 7800 provides that the 10 
percent rating may be increased to 30 percent, the 30 percent 
to 50 percent and the 50 percent to 80 percent if in addition 
to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted with several 
unretouched photographs for rating by central office.

Under the criteria which became effective August 30, 2002, 
under 38 C.F.R. § 4.118, Diagnostic Code 7800, disfigurement 
of the head, face, or neck is assigned a 10 percent 
evaluation if there is one characteristic of disfigurement.  
A 30 percent evaluation is warranted if there are visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are two or three characteristics of 
disfigurement.  A 50 percent evaluation is authorized if 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are four or five 
characteristics of disfigurement.  An 80 percent evaluation 
is assigned for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are six or more characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part;      (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2007).

The Veteran's skin disorder (variously diagnosed as keloids 
and acne keloidalis nuchae) is rated as 10 percent disabling 
throughout the entire appeal period.  

The medical evidence of record shows that in August 1994 the 
Veteran underwent a VA examination.  The report of that 
examination notes that the Veteran gets sores on and off 
every two months.  The sores last for two months.  The 
Veteran was uncertain as to what triggers the lesions.  The 
lesions are tender rather than pruritic.  On the scalp there 
were a few one to two millimeter flesh colored papules which 
were tender to palpation.  The diagnosis was probably 
folliculitis.  

A February 2000 VA treatment record notes that the Veteran 
had postular, round, non-indurated lesions which were noted 
to be folliculitis keloidalis.  The Veteran was instructed 
not to allow his barber to use an electric razor or a 
straight razor on the back of the Veteran's neck.  

A September 2004 private treatment record notes that the 
Veteran had keloidial papules.  The impression was acne 
keloid lesions.

A September 2004 VA examination report notes that the Veteran 
had several small lumps in the lower back of the head that 
were painful.  

The report of a July 2005 VA examination notes that the 
Veteran developed sores on his scalp since returning from the 
Gulf War in 1991.  He uses magic shave and skin tight for 
treatment.  The symptoms include pruritis, itching, and pain.  
There was no evidence of benign neoplasm or urticaria.  The 
examination revealed dermatitis of the occipital scalp.  
There were multiple hyperpigmented papules and a few 
erythematous papules.  There was no exfoliation, no 
exudation, and no crusting.  The percent of the exposed area 
affected was about 20 percent.  The percent of the total body 
surface affected was one percent.  There was no evidence of 
scarring, disfigurement, acne, chloracne, scarring alopecia, 
alopecia areata, or hyperhidrosis.  The diagnosis was acne 
keloidalis nuchae.  

An August 2005 VA examination report notes that the Veteran 
uses topical antibiotics as well as systemic antibiotics for 
his skin disorder.  The Veteran feels that the antibiotics 
have been beneficial.  The report indicates that there were 
firm, flesh-colored papules on the posterior scalp to the 
neck.  There were no pustules or rash.  There was no evidence 
of scarring, disfigurement, acne, chloracne, scarring 
alopecia, alopecia areata, or hyperhidrosis.  A biopsy was 
clinically consistent with acne keloidalis.  The examiner 
stated that 30 to 40 percent of the scalp was involved.  

An October 2006 VA examination report notes that the Veteran 
uses systemic antibiotics and topical antibiotics.  The 
Veteran reported a constant itch, but on physical examination 
there was no evidence of scratching.  There was also no 
evidence of exfoliation, exudate, ulcer, crusts, or systemic 
nervous manifestations.  There was also no functional 
impairment.  There were no malignant or benign neoplasms of 
the skin.  The examiner stated that there was no urticaria, 
primary cutaneous vasculitis, or erythema multiforme.  The 
examiner stated that the percentage of exposed body surface 
area affected was 10 percent and the percentage of total body 
surface area affected was two percent.  The back of the neck 
was scattered with slightly hyperpigmented papules.  The face 
was clear.  There were no pustules, ulcers, gross 
disfiguration, or an exceptionally repugnant condition.  
There was no acne, chloracne, scarring alopecia, alopecia 
areata or hyperhidrosis.  The examiner felt that biopsy was 
not needed because shave biopsy performed in October 2006 
showed hypertrophic scar.  There was no hypoproteinemia.  The 
diagnosis was history of acne keloidalis nuchae with 
secondary scarring.    

After reviewing the medical evidence of record and 
considering the Veteran's contentions, the Board finds that 
the Veteran's service-connected skin disorder is more 
appropriately rated as 30 percent disabling under the 
criteria which became effective on August 30, 2002.  However, 
the currently assigned 10 percent rating is appropriate prior 
to that date.

Under the criteria in effect prior to August 30, 2002, the 
Board finds that the evidence is against the claim for a 
higher rating.  In this regard, the Board notes that the 
medical evidence for this time period reflects only that the 
skin lesions were tender or painful.  There is no evidence of 
exudation, extensive lesions, constant lesions or marked 
disfigurement.  Instead, only a few lesions were noted and 
they were specifically found to be tender and non-indurated.  
As noted above, a 30 percent rating under the former criteria 
is warranted for exudation or constant itching, extensive 
lesions, or marked disfigurement.  As these symptoms were not 
found during the time period prior to August 30, 2002, there 
is no basis on which to award a higher, 30 percent rating 
under Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2001).

With regard to whether the Veteran could receive a higher 
rating based upon any other diagnostic code for this time 
period, the Board notes that because there is no 
disfigurement from the skin lesions and because there is no 
limitation of function of the affected part, a higher rating 
is not warranted based upon the diagnostic codes for rating 
scars (for the period prior to August 30, 2002).

With respect to the criteria which became effective on August 
30, 2002, although the skin disorder has never required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs (only topical and systemic 
antibiotics have been prescribed), at the August 2005 VA 
examination, the disability was noted to cover 30-40 percent 
of the scalp.  Additionally, the Veteran supplied a picture 
of the back of his scalp and neck.  He does not have hair 
covering his scalp; therefore, it is an exposed area.  
Moreover, the July 2005 VA examiner stated that 20 percent of 
the exposed areas were affected.  Although the October 2006 
VA examiner opined that only 10 percent of exposed body 
surface was affected and only two percent of the entire body 
surface area was affected, the Board finds that the 
determinations made at the July 2005 and August 2005 
examinations cannot be ignored.  As the scalp is an exposed 
area for an individual without hair such as the Veteran, and 
giving the Veteran the benefit of the doubt, the Board finds 
that the Veteran meets the criteria for a higher, 30 percent 
rating under the criteria which became effective on August 
30, 2002.  

However, a higher, 60 percent rating is not warranted under 
the criteria that became effective on August 30, 2002.  
Notably, the Veteran's skin condition has never been found to 
affect more than 40 percent of the entire body, or more than 
40 percent of exposed areas affected.  Moreover, at no time 
has the Veteran used systemic corticosteroids or other 
immunosuppressive drugs.  As such, a higher, 60 percent 
rating is not warranted under 38 C.F.R. § 4.118, Diagnostic 
Code 7806.

During the pendency of this appeal, the criteria for rating 
skin disabilities were revised again, effective October 23, 
2008.  The Board notes that those amendments only apply to 
applications for benefits received on or after October 23, 
2008.  73 Fed. Reg. 54, 708 (Sept. 23, 2008).  The Veteran's 
claim for increase was received long before that date.  While 
the Veteran can request a review under these new clarified 
criteria, the Veteran has not requested such a review.

In sum, the Veteran's skin disorder warrants the currently 
assigned 10 percent rating prior to August 30, 2002, and a 
higher 30 percent rating beginning on that date.

	VI.  Increased Rating for PTSD

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 30 percent evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

One factor to be considered is the GAF score which is a scale 
reflecting the "psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM IV), page 32].  A GAF Score of 11 to 20 
indicates that there is some danger of hurting oneself or 
others (e.g., suicide attempts without clear expectation of 
death; frequently violent; manic excitement), or an 
occasional failure to maintain minimal personal hygiene, or 
gross impairment in communication.  A GAF score of 21 to 30 
indicates that behavior is considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acting 
grossly inappropriately, suicidal preoccupation), or an 
inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  A GAF Score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech at times illogical, obscure, or irrelevant), or 
where there is major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., few 
friends, unable to keep a job).  A GAF of 51 to 60 indicates 
moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 indicates some mild symptomatology (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130.  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The Veteran claims that he is entitled to a higher initial 
rating for his service-connected PTSD.  The Veteran's PTSD 
was originally characterized as dysthymia associated with 
left facial paralysis.  A 10 percent rating was initially in 
effect under Diagnostic Code 9405, effective from May 30, 
1994.  When service connection for PTSD was granted in an 
April 2003 rating decision, a 30 percent rating was assigned, 
effective from March 10, 2003.  The Veteran's PTSD has been 
rated as 30 percent disabling under Diagnostic Code 9411 
since that time.

A March 2003 VA examination report notes that the Veteran 
worked in security after service and in 1995 he obtained a 
job as a correctional officer for the Federal Bureau of 
Prisons, where he is currently employed full time.  He 
reported that he gets along "okay" with other people.  He 
used to like to play sports, but he has lost some interest.  
He does some light exercise in his free time.  He stated that 
he has difficulty watching the news or discussing politics.  
He has nightmares one to two times a week.  He has trouble 
falling asleep most days.  He often wakes up frightened even 
when he does not remember having had a nightmare.  He 
reported that he has panic attacks two to three times a month 
and his last one lasted two minutes.  He reported being more 
withdrawn and isolative.  He does not smile a lot due to his 
Bell's Palsy.  He tries to stay subdued but becomes quite 
anxious.  He reported having a hot temper and is angry much 
of the time.  He is able to control his temper, however, and 
he denied any physical aggression.  He lives with his 
girlfriend and his two sons.  He reported that little things 
set him off and he has intrusive thoughts, and memory and 
concentration problems.  He denied suicidal or homicidal 
ideation.  He reported having only one or two close friends.

Mental status examination revealed that the Veteran was well 
groomed and that he maintained good eye contact.  His 
appearance was notable for the Bell's Palsy on the left side 
of the face, which limits his movement and disrupts his 
speech.  He was generally cooperative, although he was 
withdrawn.  His mood was depressed and irritable.  His affect 
was notably blunted.  His thought process was linear and 
goal-directed.  The content of his thought was notable for 
intrusive thoughts of his combat experience and rumination 
over the current political climate.  He reported that he 
daydreams and can lose track of time.  But, he denied any 
substantial losing of time or full dissociation.  He denied 
auditory or visual hallucinations.  He appeared alert and 
oriented times three.  His memory function appeared grossly 
intact.  His reasoning was notably concrete and he did not 
exhibit impairment in attention or concentration.  His 
capacity for judgment and insight was adequate.  His 
diagnoses were PTSD and dysthymia.  His GAF score was noted 
to be 58.  The examiner opined that his psychiatric 
incapacity was moderate.  His condition was noted to have 
deteriorated over the past year, being exacerbated by 
September 11, 2001.  Currently, the examiner felt that the 
Veteran is functioning adequately despite his symptoms.  He 
was currently working full time.  His symptoms have increased 
and he is likely to require some medication or psychotherapy.  

A November 2004 VA examination report notes that the Veteran 
complained of difficulty controlling his anger, loss of 
friends, intrusive thoughts and flashbacks, and avoiding 
triggers.  He has frequent insomnia and nightmares.  He also 
endorsed symptoms consistent with depression.  On examination 
the Veteran was casually dressed and adequately groomed.  He 
was cooperative.  Speech was notable for impairment 
associated with his Bell's Palsy.  His thought process was 
generally well-organized and goal-directed.  Thought content 
was notable for intrusive thoughts about his military service 
and current events in the Iraq War, as well as concerns about 
his health.  He denied current or past suicidal or homicidal 
ideation.  He also denied auditory or visual hallucinations.  
He was alert and oriented times three.  Attention and memory 
were grossly intact.  Insight was fair and judgment was good.  
His affect was constricted.  The diagnosis was PTSD and 
dysthymic disorder.  The Veteran's GAF score was noted to be 
51.  The examiner stated that the Veteran's psychiatric 
symptoms represent a moderate level of impairment.  Both his 
PTSD and his dysthymic symptoms impact his social functioning 
in that his relationships have been negatively affected.  He 
has become more socially isolated over the years due to 
detachment associated with PTSD and due to embarrassment in 
social situations secondary to his Bell's Palsy.   He has 
tremendous difficulty controlling his anger and this has been 
a problem in his current relationship as well as a 
contributing factor in the break-up o his first marriage.  
His psychiatric difficulties also impact his occupational 
functioning.  He reported that he will miss work on occasion 
because of feeling depressed.  He has fallen asleep on the 
job because of his nighttime sleep difficulties.  
Additionally, his difficulty with anger management affects 
his ability to perform a job.  It was noted that he works 
full time for the Federal Bureau of Prisons.

Based upon a review of the medical evidence of record, the 
Board finds that the Veteran's PTSD symptoms increased 
between the March 2003 VA examination and the November 2004 
examination, and he meets the criteria for a higher, 50 
percent rating throughout the initial evaluation period for 
PTSD.  

Although none of the evidence shows that the Veteran exhibits 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; or impaired abstract 
thinking, the examination reports show that he had a 
constricted or blunted affect, disturbances of motivation and 
mood (notably severe irritability and extreme difficulty 
controlling his anger), difficulty in establishing and 
maintaining effective work and social relationships (he has 
one or two close friends and no social outlets), and 
intrusive thoughts that disturbed his thought processes 
during the examination.  The November 2004 VA examiner also 
noted that the Veteran's psychiatric symptoms affect his 
ability to perform his job.  

The Board notes that the Veteran's employer submitted a 
statement in September 2003, which notes that the Veteran is 
an excellent employee.  His GAF scores have been noted to be 
58 and 51, representing moderate impairment.  As such, the 
Board finds that a 50 percent rating is appropriate 
throughout the initial evaluation period for PTSD.  Although 
the evidence does not demonstrate that the Veteran has all of 
the symptoms listed for the 50 percent rating, it is not 
required.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(finding that the factors listed in the rating formula are 
examples of conditions that warrant a particular rating and 
are used to help differentiate between the different 
evaluation levels).

A higher, 70 percent rating is not warranted, however.  In 
this regard, the Board notes that there is no evidence of 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; spatial disorientation; neglect of personal 
appearance and hygiene; or inability to establish and 
maintain effective relationships.  

The Veteran does have difficulty in adapting to stressful 
circumstances (including work or a worklike setting), and he 
does have impaired impulse control.  However, the disability 
picture as a whole, to include a lack of the majority of 
symptoms required for a 70 percent rating under Diagnostic 
Code 9411, and the Veteran's GAF scores, as well as the fact 
that the Veteran is working full time and that he does have 
family support and at least one close friend, the Board finds 
that a rating of 70 percent is not warranted at any time 
during the initial evaluation period for PTSD.

        VII.  Other Considerations

In reaching the conclusions above with respect to all of the 
issues denied on appeal, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

In reference to the Veteran's claims for higher ratings, the 
Board has considered whether the Veteran's service-connected 
disabilities presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's conditions.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the levels of the 
Veteran's disabilities level and symptomatology and provides 
for additional or more severe symptoms than currently shown 
by the evidence; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations is, therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted. 


ORDER

Service connection for a right eye disorder is denied.

Service connection for a left eye disorder is granted.

Service connection for hearing loss is denied.

Service connection for residuals of Lyme disease is denied.

An initial rating in excess of 20 percent for left facial 
palsy is denied.

An initial rating in excess of 10 percent for a skin disorder 
prior to August 30, 2002 is denied.  

An initial rating of 30 percent for a skin disorder is 
granted as of August 30, 2002, subject to the criteria 
governing the payment of monetary benefits.

An initial rating of 50 percent for PTSD is granted for the 
entire appeal period, subject to the criteria governing the 
payment of monetary benefits.


REMAND

The Veteran claims that he is entitled to service connection 
for a stomach disorder because it began during service.  
Specifically, at the Travel Board hearing in December 2009, 
the Veteran stated that he had problems with his stomach 
during service, namely acid reflux and heartburn.  He stated 
that he gets symptoms from these conditions two or three 
times a week and he takes medication for them.  He relayed 
that he feels the stomach problems were caused by medication 
he received in service.  

The service treatment records show that the Veteran was seen 
for mid-abdominal pain in January 1992.  The assessment was 
abdominal discomfort.  He was put on a clear liquid diet as 
well as the medication Mylicon.  In October 1993 the Veteran 
was again seen for stomach pains.  It was noted that he 
vomited but did not have diarrhea.  The assessment was 
probable gastroenteritis.  Later in October 1993 it was noted 
that the Veteran had "resolved gastroenteritis."  The 
separation examination report is silent with regard to any 
gastrointestinal problems.  The accompanying report of 
medical history notes that the Veteran denied stomach 
problems.  

The Veteran underwent VA examinations in July and August 
2005, the reports of which note that he has no currently 
diagnosed gastrointestinal problem.  Service connection was 
denied on the basis that there is no current disability.

However, at the December 2009 Travel Board hearing, the 
Veteran submitted a VA Form 21-4142, Authorization and 
Consent to Release Information to VA, regarding treatment he 
received in September 2009 for stomach pain at Jamaica 
Hospital Medical Center.  This evidence is not of record and 
it could possibly document a current disability.  Therefore, 
the case must be remanded in order to obtain these treatment 
records.

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance (if it 
is determined that the abovementioned VA 
Form 21-4142 has expired), the AOJ should 
obtain all treatment records from Jamaica 
Hospital Medical Center Emergency 
Department from September 2009.

2.  If, and only if, the newly obtained 
records from Jamaica Hospital Medical 
Center Emergency Department show that the 
Veteran has a current gastrointestinal 
diagnosis, the Veteran should be scheduled 
for a VA gastrointestinal examination in 
order to determine the nature and etiology 
of any such currently present 
gastrointestinal disability.  The Veteran 
is hereby advised that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
to his claim. 

The claims folder, to include a copy of 
this Remand, must be made available to and 
be reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to each currently 
present gastrointestinal disability as to 
whether it is at least as likely as not 
(ie., a 50 percent or better probability) 
that the disability is etiologically 
related to service.  Attention is directed 
to the service treatment records dated in 
January 1992 and October 1993.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, after any other indicated 
development is completed, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before returning the claims file to 
the Board for further appellate 
consideration of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


